Citation Nr: 0637782	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-17 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as due to mustard or nerve gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The appellant had a period of active duty training (ADT) from 
August 23, 1963 to February 20, 1964 in the United States 
Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In May 2004 this claim was remanded to the RO for additional 
development and has now been returned for adjudication.  


FINDINGS OF FACT

1. The appellant did not experience full body exposure to 
mustard gas or exposure to a nerve agent in service.

2.  There is no medical evidence that the appellant incurred 
a psychiatric disorder, including a schizoaffective disorder, 
bipolar type, during ADT, or that any current psychiatric 
disorder is proximately due to, or the result of verified 
inservice exposure to mustard or nerve gas.


CONCLUSION OF LAW

A psychiatric disability, to include secondary to mustard or 
nerve gas exposure, was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred. 38 U.S.C.A. §§ 101(16) 
(24), 1112, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.316 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002, and 
May 2004, amongst other documents considered by the Board, 
generally fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  The claim was 
readjudicated in a June 2005 supplemental statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal is harmless because the 
Board has determined that the preponderance of the evidence 
is against the claim. Hence, any questions regarding what 
rating or effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

VA has secured all available pertinent evidence and conducted 
all appropriate development.  The RO was able to obtain the 
appellant's service medical records and post service 
psychiatric treatment records.  The May 2004 Board Remand 
attempted to gather additional information to support the 
appellant's claim; however, he did not respond to several 
letters from VA asking him for additional evidence in support 
of his claim.  There is no evidence of record of a current 
diagnosed psychiatric disability which is the result of 
service or due to inservice exposure to mustard or nerve 
gas.  Therefore, the Board finds that there is not enough 
evidence of record to warrant a VA examination. See 38 C.F.R. 
§ 3.159(c)(4).  There is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant. 

Criteria/Analysis

The appellant alleges that his current psychiatric disability 
is the result of mustard or nerve gas exposure during a 
 period of ADT from August 1963 to February 1964.

The appellant served in the United States Army Reserve, and 
performed ADT from August 1963 to February 1964.  For VA 
compensation purposes, the term "veteran" is defined as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released under conditions 
other than dishonorable." 38 U.S.C.A. § 101(2) (West 2002). 
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24) 
(emphasis added).  

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  
 
Additionally, if the appellant is shown to be a veteran, 
pertinent laws and regulations provide that a psychosis will 
be presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999). The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required. Grottveit v. Brown, 5 Vet. App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Under the governing regulation pertaining to exposure to 
mustard gas, presumptive service connection is warranted if 
the appellant has experienced: (1) Full body exposure, (2) to 
the specified vesicant agent, (3) during active military 
service, and (4) has subsequently developed certain specified 
conditions. 38 C.F.R. § 3.316.  A psychiatric disorder is not 
among the conditions that are associated with mustard gas 
exposure. 

Although specific conditions are listed in 38 C.F.R. § 3.316, 
a claimant is not precluded from establishing direct-
incurrence service connection for any disability due to 
exposure to noxious gases, such as mustard gas, with proof of 
actual causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). Whether a disease or disability is the result of 
exposure to noxious gases, such as mustard gas, is a medical 
matter and therefore competent medical evidence is required.

While the appellant argues that he was exposed to mustard or 
nerve gas during his period of ADT; service records fail to 
reveal such exposure. Despite several requests from the RO, 
the appellant has not provided any evidence of in-service 
exposure beyond the training allegations. It is acknowledged 
that he likely participated in gas chamber training 
exercises; however, there is no competent evidence he was 
exposed to either mustard or nerve gas inservice. Thus, a 
presumption in favor of service connection for a psychiatric 
disability based on exposure to mustard or nerve gas is not 
applicable in this case. 38 C.F.R. § 3.316.

Although the appellant's claim for service connection cannot 
proceed under 38 C.F.R. § 3.316, the Board must also consider 
other theories of service connection. However, there is no 
medical evidence that warrants service connection for a 
psychiatric disability because there is no nexus opinion 
relating his current psychiatric condition to service.  

The Board notes that service medical records are entirely 
silent for any psychiatric complaints or treatment during 
ADT.  The July 1963 enlistment examination and appellant's 
January 1964 examination upon release from ADT were normal, 
as was a February 1968 USAR examination.

A 2001 Warren State Hospital hospitalization summary report 
reveals that the appellant was admitted in November 2000 
under a Court Order.  He had retired after 39 years working 
for a fuel gas company.  His mental condition appeared to 
deteriorate after retirement.  It was noted that the veteran 
was  inconsistent in taking his psychiatric medications.  A 
psychiatric history dating to about 1960 was noted, as was a 
prior psychiatric hospitalization in 1970.  There apparently 
were several other episodic admissions "years ago."  A 
strong history of mental illness was noted in his immediate 
family.  Following an examination the veteran was diagnosed 
with a schizoaffective disorder, bipolar type.  No nexus 
opinion to service was offered by the examiner.

The RO notified the appellant that it did not have any 
medical evidence of treatment in the 1960s, or records of the 
1970 Warren State Hospital hospitalization.  The appellant 
was asked several times to submit any medical evidence 
relating to this treatment in his possession, but failed to 
respond to the RO's request.  

There are no nexus opinions of record addressing any 
relationship between the current psychiatric disorder and the 
appellant's alleged exposure to mustard or nerve gas during 
service, or any other incident of service.  Accordingly, 
service connection for a psychiatric disorder, due to 
exposure to mustard or nerve gas must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of- the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).




ORDER

Service connection for a psychiatric disorder to include as 
secondary to mustard or nerve gas exposure is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


